Title: To Thomas Jefferson from Simon Chaudron, 10 January 1801
From: Chaudron, Jean Simon
To: Jefferson, Thomas




Monsieur
Philadelphie 10 Janvier 1801

J’attendais pour repondre a L’honneur de Votre lettre, qu’une occasion de Vous envoyer Votre Montre se presentat. J’ai manqué d’une heure celle que Vous m’aviez indiquée, et depuis ce tems Mr Letombe  consul de france m’en fait esperer une, dont le retard s’accorde mal avec L’impatience que j’ai de Vous servir
Je joindrai a la montre un dessein dont Mr Barralet Vous fait Lhommage, et peut être aussi, les montres de Messieurs Sumpter & McClay
M’onsr. Barralet á ouvert une souscription pour L’Apothéose de Washington. La composition de cette planche est ingenieuse & touchante, et L’auteur ose esperer de Voir a la tête de ses souscripteurs, L’ami & le protecteur des arts
J’ai L’honneur dêtre avec le plus profond Respect
Monsieur Votre trés humble & trés obeissant Serviteur

Chaudron



editors’ translation

Sir
Philadelphia 10 January 1801

I was waiting to answer the honor of your letter until an opportunity to send you your watch should occur. I missed by one hour the one that you had indicated to me, and since that time Mr. Létombe, the French consul, has kept me hoping for one, delaying in a way that ill suits my impatience to serve you.
I shall send with the watch a drawing that Mr. Barralet dedicates to you, and perhaps also send the watches of Messrs. Sumter and McClay.
Mr. Barralet has opened a subscription for the Apotheosis of Washington. The composition of this plate is ingenious and moving, and the author dares hope to see at the head of its subscribers, the friend and protector of the arts.
I have the honor of being with the deepest respect
Sir Your very humble and very obedient Servant

Chaudron


